FILED
                            NOT FOR PUBLICATION                             OCT 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10529

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00262-JCM

  v.
                                                 MEMORANDUM *
JOSE LUIS RUBIO-RODRIGUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Jose Luis Rubio-Rodriguez appeals from his guilty-plea conviction and

135-month sentence for conspiracy to distribute methamphetamine, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii) and 846. Pursuant to Anders v. California,

386 U.S. 738 (1967), Rubio-Rodriguez’s counsel has filed a brief stating there are

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided the appellant with the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      We remand to the district court to correct what may be a clerical error in the

judgment. The judgment may be amended to reflect that defendant was convicted

of conspiracy to distribute methamphetamine in violation of “21 U.S.C. §§

841(a)(1), (b)(1)(A)(viii) and 846.”

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED; REMANDED to correct the judgment.




                                          2                                   10-10529